J-S22006-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CREA EXCAVATING, INC.                            IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JOSEPH A. PIOLE

                            Appellant                 No. 644 WDA 2014


                Appeal from the Judgment Entered April 4, 2014
              In the Court of Common Pleas of Allegheny County
                     Civil Division at No(s): GD-11-010572


BEFORE: PANELLA, J., LAZARUS, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY PANELLA, J.                              FILED June 1, 2015

        Appellant, Joseph A. Piole, appeals pro se from the judgment entered

in favor of Appellee, Crea Excavating, Inc., on April 4, 2014, in the Court of

Common Pleas of Allegheny County. We dismiss the appeal.

        The pro se brief Appellant has submitted to this Court substantially

fails to conform to the basic requirements of appellate advocacy. Appellant’s

Brief does not include: (1) a statement of jurisdiction; (2) statements of the

scope and standard of review; (3) a statement of the questions involved;

and (4) a copy of the Rule 1925(b) statement. See Pa.R.A.P. 2111(a).

        Most notably, the argument section of Appellant’s 35-page appellate

brief contains only a single citation to supporting case law, without

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S22006-15



elaboration or analysis. See Appellant’s Brief at 18. Correspondingly, there

is no developed legal argument in the entirety of Appellant’s brief.        “The

Rules of Appellate Procedure state unequivocally that each question an

appellant raises is to be supported by discussion and analysis of pertinent

authority.”   Eichman v. McKeon, 824 A.2d 305, 319 (Pa. Super. 2003).

Furthermore, “[w]hen issues are not properly raised and developed in briefs,

when the briefs are wholly inadequate to present specific issues for review[,]

a Court will not consider the merits thereof.” Branch Banking and Trust

v. Gesiorski, 904 A.2d 939, 942-943 (Pa. Super. 2006).

      “While this court is willing to liberally construe materials filed by a pro

se litigant, we note that appellant is not entitled to any particular advantage

because she lacks legal training. As our supreme court has explained, any

layperson choosing to represent herself in a legal proceeding must, to some

reasonable extent, assume the risk that her lack of expertise and legal

training will prove her undoing.”      Gesiorski, 904 A.2d at 942 (citation

omitted). In the present case, even a liberal construction of Appellant’s brief

cannot remedy the serious inadequacies. Accordingly, we dismiss the appeal

due to the substantial briefing defects in Appellant's brief, which hampered

our ability to conduct meaningful appellate review. See Pa.R.A.P. 2101.

      Appeal dismissed. Jurisdiction relinquished.




                                      -2-
J-S22006-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/1/2015




                          -3-